Citation Nr: 0836908	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughters




ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963.  The veteran died in December 2002.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied service connection for the 
cause of the veteran's death.

The appellant and her two daughters testified at a Travel 
Board Hearing before the undersigned Veterans Law Judge in 
February 2006.

This case was previously before the Board in March 2007 and 
was remanded for further development.


FINDINGS OF FACT

1.  The veteran committed suicide in December 2002.  The 
Death Certificate lists bipolar affective disorder as a 
contributing condition of the veteran's death.

2.  The veteran was of unsound mind at the time of his death.  
Therefore, his death was not the result of willful 
misconduct.  

3.  At the time of his death, the veteran did not have any 
service-connected disabilities. 

4.  The mental illness that led to veteran's death was not 
incurred in or aggravated by his period of active service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.302, 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003; a rating 
decision in February 2004; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant essentially contends that the 
veteran's suicide was the result of a mental disorder, 
specifically Post Traumatic Stress Disorder (PTSD), that the 
veteran incurred during his service in Vietnam.  

Direct service connection may be granted when a disability or 
cause of death was incurred or aggravated in the line of duty 
during service, and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  Here, the veteran's official death 
certificate lists the immediate cause of death as hanging, 
the manner of death as suicide, and the contributing factor 
as bipolar affective disorder.  Therefore, the Board must 
first address the threshold question of whether the veteran's 
suicide constitutes willful misconduct, thus barring payment 
of compensation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c). 

Under the applicable law, suicide constitutes willful 
misconduct only if the act of self-destruction is 
intentional.  38 C.F.R. § 3.302(a).  However, a person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  38 C.F.R. § 3.302(a)(2).  Whether a 
person, at the time of suicide, was so unsound mentally that 
he did not realize the consequence of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his or her mental condition at 
the time of suicide.  38 C.F.R. § 3.302(b).  

The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  38 C.F.R. § 3.302(b)(2).  A reasonable 
adequate motive for suicide may be established by affirmative 
evidence showing circumstances which could lead a rational 
person to self-destruction.  38 C.F.R. § 3.302(b)(3).  

Here, the medical and lay evidence of record establishes that 
the veteran was of unsound mind at the time of his death in 
December 2002.  VA outpatient treatment records show that he 
had been experiencing delirium superimposed on dementia and 
bipolar disorder since July 2002.  Those records also 
indicate that the veteran became increasing depressed and 
despondent in December 2002 after he broke his left ankle and 
was confined to his house.  Moreover, the appellant testified 
that the veteran was mixing his bipolar medications with 
alcohol just prior to his death.  Hence, the Board finds that 
the veteran was incapable of forming an intent at the time of 
his death.  Therefore, his suicide does not constitute 
willful misconduct under 38 C.F.R. § 3.301.

Since the Board has determined that veteran is not barred 
from receiving compensation, it must next determine whether 
the evidence shows that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to his death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After a thorough review of the evidence, the Board finds that 
the record does not establish the veteran had PTSD or any 
other mental illness that had its origins in service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304 (f).

The record does not show that veteran had a confirmed 
diagnosis of PTSD during his lifetime.  In fact, two 
different VA physicians specifically concluded that a 
diagnosis of PTSD was not appropriate in examination reports 
dated in November 1995.  The Board acknowledges the 
assertions of the appellant and the veteran's two daughters 
regarding the nature of the veteran's mental illness.  
However, as laypersons without the appropriate medical 
training and expertise, they are simply not competent to 
render a probative opinion on medical matter such as the 
appropriate diagnosis of a mental disorder.  Bostain v. West, 
11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that because the veteran was not 
diagnosed with post-traumatic stress disorder, that service-
connection for post-traumatic stress disorder as a cause of 
death would not be warranted.

Additionally, the Board finds that the evidence does not 
demonstrate that veteran's bipolar affective disorder had its 
origins in service.  The veteran's service medical records 
are negative for any complaints, treatment, or findings 
related to a mental disability.  A VA treatment record dated 
in September 1978 indicates that the veteran was first 
diagnosed with a mental illness in 1977, fourteen years after 
his separation from service.  Such a long lapse between 
service and the onset of mental illness provides evidence 
against a finding of continuity of symptomatology.  Maxson v. 
West, 12 Vet. App. 453 (1999) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Moreover, a VA 
clinical psychologist who examined the veteran in 1978 opined 
that the main source of the veteran's mental disturbance was 
attributed to something other than his Vietnam experiences.  

Treatment records submitted in conjunction with the veteran's 
September 1995 claim for service connection for Post 
Traumatic Stress Disorder further indicate that the veteran's 
mental disability was not related to service.  During a VA 
psychiatric evaluation in November 1995, the doctor concluded 
the veteran's Vietnam experience had "become involved with 
his bipolar disorder rather than being a primary diagnostic 
category. "  That physician did not feel that a diagnosis of 
PTSD was warranted.  That same month a second VA physician 
similarly concluded that the veteran's symptoms were more 
consistent with a mood disorder than Vietnam readjustment 
issues.  That physician also did not feel that a diagnosis of 
PTSD was warranted.

The Board has reviewed multiple pieces of video evidence 
submitted by the appellant that contain interview footage of 
the veteran and pictures from his tour in Vietnam.  The Board 
acknowledges that the veteran is competent to give evidence 
about his symptoms and what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the Board finds 
that the accounts given by the veteran about his Vietnam 
experiences, his subsequent battle with alcohol abuse, and 
his family history are not relevant to the question of 
whether his bipolar affective disorder had its origins in 
service or whether a diagnosis of PTSD was warranted.

Accordingly, the Board finds that the veteran's death by 
suicide does not exclude the appellant from seeking direct 
service connection for the cause of his death.  However, the 
Board concludes that the evidence does not show that the 
mental illness that contributed to the veteran's suicide in 
December 2002 was incurred in or aggravated by his service.  
That mental disorder was first shown by the medical evidence 
of record many years after his service and the competent 
medical evidence of record does not relate the mental 
disorder to service.

Since the preponderance of the evidence is against a finding 
of service connection for the cause of the veteran's death, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


